Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are currently pending.
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 August 2022.
Claims 1-4 are under examination herein.
Claims 1-4 are rejected.

Response to Amendment
The amendment filed on 29 November 2022 has been entered.  
Amendment of claims 1-2 is acknowledged.  
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (Jiang, M. et al, Bone Marrow-Derived Mesenchymal Stem Cells Expressing Thioredoxin 1 Attenuate Bleomycin-Induced Skin Fibrosis and Oxidative Stress in Scleroderma, 2017, Journal of Investigative Dermatology, 137: 1223-1233) as evidenced by Zhang (Zhang L, et al., Thioredoxin-1 Protects Bone Marrow-Derived Mesenchymal Stromal Cells from Hyperoxia-Induced Injury In Vitro, 2018, Oxidative Medicine and Cellular Longevity, 2018:1023025, 1-14) is withdrawn in view of Applicant’s claim amendments. 

Priority
	The application is a 371 of PCT/KR2019/002408 filed on 28 February 2019, which claims priority to KR10-2018-0025278 filed on 2 March 2018 and KR10-2019-0023053 filed on 27 February 2019. Certified copies of these documents were filed on 2 September 2020. No English translation has been filed.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New Rejection – Necessitated by Amendment) Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
The limitation “1 minute to 16 hours” as recited in claim 1 is not supported by the original disclosure or claim as filed. 
Applicant’s arguments, filed 29 November 2022, directs support to the specification Pg. 8, paragraphs [40] and [41], and asserts that no new matter has been added. 
However, the specification as filed does not provide sufficient written description of the above-mentioned limitations.  The specification does not provide sufficient support for culturing stem cells in a hypoxic environment for 1 minute to 16 hours. The specification only discloses a culture medium of stem cells cultured under a hypoxic condition (culture at an oxygen concentration of 5% for 1 hour, followed by culture under a normal condition for 6 hours) (see [40]); the instant claims now recite "culturing stem cells in a hypoxic environment for 1 minute to 16 hours", which was not clearly disclosed in the specification.  Therefore, the claims represent a departure from the specification and claims originally filed.  
Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and does not satisfy the description requirement of the first paragraph of 35 U.S.C. 112.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(New Rejection – Necessitated by Amendment) Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Haque (Haque, N. et al. Hypoxic Culture Conditions as a Solution for Mesenchymal Stem Cell Based Regenerative Therapy, 2013, The Scientific World Journal, Volume 2013, Article ID 632972, 1-12; newly cited) in view of Lambertini (Lambertini, E. et al. Hypoxia Preconditioning of Human MSCs: a Direct Evidence of HIF-1α and Collagen Type XV Correlation, 2018, Cellular Physiology and Biochemistry, 51: 2237-2249; newly cited) as evidenced by Zhang (Zhang L, et al., Thioredoxin-1 Protects Bone Marrow-Derived Mesenchymal Stromal Cells from Hyperoxia-Induced Injury In Vitro, 2018, Oxidative Medicine and Cellular Longevity, 2018:1023025, 1-14; previously cited). 
Regarding claims 1-4, Haque discloses culturing bone marrow-derived MSCs (mesenchymal stem cells) [as recited in claims 3 and 4] in 3% O2 [as recited in claim 2] (Haque Pg. 3, right column, section 3.1, lines 4-6). 
Haque is silent to the culturing time of 1 minute to 16 hours as recited in claim 1. 
Lambertini discloses culturing bone marrow mesenchymal stem cells under hypoxic conditions for 48 hours (Lambertini Pg. 2239, [3], lines 2-3). Lambertini also suggests that the first hours of exposure to the hypoxic microenvironment may play a critical role in producing the benefit of hypoxic conditioning (Lambertini Pg. 2246, [1], lines 15-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the culturing time to a value within the claimed range of 1 minute to 16 hours in Haque’s method of culturing stem cells in a hypoxic environment, because Lambertini suggests the first hours of exposure to a hypoxic microenvironment may play a critical role in producing the benefit of hypoxic conditioning (Lambertini Pg. 2246, [1], lines 15-17). There would have been a reasonable expectation of success, because Haque and Lambertini disclose culturing bone marrow mesenchymal stem cells under hypoxic conditions. 
The limitation "enhancing thioredoxin expression in a stem cell" recites an intended result of the active method step of culturing stem cells in a hypoxic environment. Haque in view of Lambertini teach the active method step; therefore, the limitation recited in the method preamble is met. This is further evidenced by Zhang (Zhang Pg. 9, Col. 2, lines 1-7: The thioredoxin system has been demonstrated to play a key role in modulating redox signaling pathways and can be induced by a wide variety of stress conditions, such as oxidative stress, ultraviolet irradiation, γ-rays, [and] hypoxia).
Response to Arguments
Applicant’s arguments filed 29 November 2022 with respect to claims 1-4 have been considered (Arguments Pg. 5) but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Haque (Haque, N. et al. Hypoxic Culture Conditions as a Solution for Mesenchymal Stem Cell Based Regenerative Therapy, 2013, The Scientific World Journal, Volume 2013, Article ID 632972, 1-12) in view of Lambertini (Lambertini, E. et al. Hypoxia Preconditioning of Human MSCs: a Direct Evidence of HIF-1α and Collagen Type XV Correlation, 2018, Cellular Physiology and Biochemistry, 51: 2237-2249) as evidenced by Zhang (Zhang L, et al., Thioredoxin-1 Protects Bone Marrow-Derived Mesenchymal Stromal Cells from Hyperoxia-Induced Injury In Vitro, 2018, Oxidative Medicine and Cellular Longevity, 2018:1023025, 1-14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657